Citation Nr: 0625112	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an increased initial disability rating in 
excess of 20 percent for a right shoulder disorder, since 
April 2, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) 
including from June 13, 1979 to October 31, 1979; from 
January 25, 1991 to March 26, 1991; and from June 9, 2001 to 
June 23, 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
denied service connection for a left shoulder disorder, and 
granted service connection at a 10 percent disability rating 
for a right shoulder disorder, effective from June 24, 2001.  
The veteran filed a notice of disagreement in October 2002. 
 
In March 2003, the RO issued a rating decision that assigned 
the veteran's service-connected right shoulder disorder an 
increased disability evaluation of 20 percent, effective 
April 2, 2002.  The RO also issued a statement of the case 
herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim 
for an increased rating remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit).  Later that same month, 
the veteran timely filed his substantive appeal.

In December 2004, the Board issued a decision which denied 
the veteran's claims for service connection for a left 
shoulder disorder; an increased disability rating in excess 
of 10 percent for a right shoulder disorder, from June 24, 
2001 to April 1, 2002; and an increased disability rating in 
excess of 20 percent for a right shoulder disorder, since 
April 2, 2002.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2005, the Court granted a Joint 
Motion for Remand, vacating the Board's December 2004 
decision and remanding the claim for additional review and 
consideration.  

The Joint Motion, filed with the Court in August 2005, 
included a withdrawal of the veteran's appeal concerning an 
increased disability rating for his right shoulder disorder 
for the period prior to April 1, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a left shoulder 
disorder, and an increased disability rating in excess of 20 
percent for the veteran's service-connected right shoulder 
disorder, since April 2, 2002.  After reviewing the veteran's 
claims folder, the Board concludes that additional 
development is necessary.

The Joint Motion filed with the Court in August 2005 noted 
that additional VA treatment records were available and 
should be considered in adjudication the veteran's claims 
herein.  Unfortunately, the VA treatment records referenced 
in the Joint Motion have not added to the veteran's claims 
folder.  Moreover, even if these records could be obtained by 
the Board, no waiver of RO consideration of such evidence has 
been received.

Given the existence of additional VA treatment records not 
within the veteran's claims folders, and that it has been a 
couple years since the veteran was examined for VA purposes, 
the Board believes that the RO should schedule the veteran 
for an additional medical examination and obtain updated 
treatment records of the veteran.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should obtain the VA medical 
records counter-designated by the veteran 
in his appeal of the Board's December 
2004 decision, referenced in the August 
2005 Joint Motion for Remand.  

2.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for a 
right or left shoulder disorder since 
January 2004.  The RO should then obtain 
copies of the related medical records.  
Regardless of his response, the RO should 
obtain all of the veteran's VA medical 
treatment records, since January 2004, 
from the VA medical center in Little 
Rock, Arkansas.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination concerning 
his right and left shoulder disabilities.  
The examination should include range of 
motion studies, and 
commentary as to the extent of any 
painful motion or functional loss due to 
pain, weakness, and fatigability.  The RO 
should forward the veteran's claims file 
for 
review by the VA examiner.  All opinions 
and conclusions expressed must be 
supported by a complete rationale.  

4.  Following the above, the RO should 
review the veteran's claims for service 
connection for a left shoulder disorder; 
and for an increased initial disability 
rating in excess of 20 percent for a 
right shoulder disorder, since April 2, 
2002.  If any claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


